 

AMENDMENT NUMBER ELEVEN TO

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NUMBER ELEVEN TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of April 25, 2016, is entered into between PMC FINANCIAL SERVICES
GROUP, LLC, a Delaware limited liability company (“Lender”), and REEDS, INC., a
Delaware corporation (“Borrower”), in light of the following:

 

RECITALS

 

WHEREAS, Borrower and Lender have previously entered into that certain Amended
and Restated Loan and Security Agreement, dated as of December 5, 2014, as
amended from time to time (the “Agreement”).

 

WHEREAS, Lender previously extended financial accommodations via the Revolving
Loans pursuant to terms of the Agreement.

 

WHEREAS, Borrower and Lender wish to amend the Agreement by changing the
Borrowing Base on terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1. DEFINITIONS. All terms which are defined in the Agreement shall have the same
definition when used herein unless a different definition is assigned to such
term under this Amendment.

 

2. AMENDMENTS. Effective as of the date first set forth above, the Agreement is
amended as follows:

 

2.1 Definition. The following new definitions are added to Section 8 of the
Agreement.

 

“Prepayments on Temporary Eligible Glass” means prepayments made by Borrower for
the purchase of Temporary Eligible Glass that is not yet reflected in the
inventory of Borrower. Evidence of such prepayments and related purchase orders
to be provided if requested by Lender.

 

“Temporary Eligible Glass” means the glass bottles purchased between 3/31/16 and
9/30/16 exclusively for the seasonal promotional program for Trader Joe’s, and
other customer programs approved by Lender.

 

2.2 Borrowing Base. The following new clause “(d)” is added to the end of the
definition of “Borrowing Base” is Section 1 of the Schedule as follows:

 

(d) 100% (the “Temporary Glass Advance Rate” and also an Advance Rate) of the
value of Temporary Eligible Glass and Prepayments on Temporary Eligible Glass.
The maximum amount calculated from this clause “(d)” of the Borrowing Base shall
not exceed $550,000 and shall expire on 12/31/16.

 

 

 

 

3. WARRANT.

 

3.1 For consideration of the terms of this Amendment, Borrower shall provide
Lender with a Common Stock Purchase Warrant to purchase up to 10,000 Shares of
Common Stock of Reeds, Inc.

 

4. CONDITIONS PRECEDENT.

 

4.1 Each of the following is a condition precedent to the effectiveness of this
Amendment:

 

A. Lender shall have received a fully executed copy of this Amendment.

 

B. Lender shall have received a fully executed copy of the Common Stock Purchase
Warrant.

 

5. REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to Lender that all of
Borrower’s representations and warranties set forth in the Agreement are true,
complete and accurate in all respects as of the date hereof.

 

6. LIMITED EFFECT. Except for the specific amendment contained in this
Amendment, the Agreement shall remain unchanged and in full force and effect.

 

7. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of this Amendment by
each of the parties hereto.

 

[signatures are on the next page]

 

2

 

 

IN WITNESS WHEREOF, Lender and Borrower have executed this Amendment

 

  REEDS, INC.,       By:     Name:     Title:         PMC FINANCIAL SERVICES
GROUP, LLC       By: /s/ Walter E. Buttkus, III   Name: Walter E. Buttkus, III  
Title: President

 

Signature Page to Amendment Number Eleven to Loan and Security Agreement

 

 

 

 

